Citation Nr: 0012222	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friends



ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  He died in September 1997.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a timely appeal to this 
adverse determination.


FINDINGS OF FACT

1.  The veteran died in September 1997, due to sepsia with 
neutropenia as a consequence of recurrent squamous carcinoma 
of the head and neck.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral, severe varicose veins with 
stasis dermatitis due to venous congestion.

3.  The appellant has presented competent evidence that the 
veteran's service-connected varicose veins contributed to his 
death.



CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service- connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death, or substantially or 
materially contributed to it.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  Simply 
stated, a well-grounded claim must be plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Service connection generally requires: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In this case, the appellant has provided a letter from one of 
the veteran's health care providers, C. Schultz, M.D., who 
links the veteran's death to his varicose veins.  
Specifically Dr. Schultz writes that 

In my opinion [the veteran's] lack of 
response to aggressive medical maneuvers 
to treat his septic shock, parmucositis, 
and associated dehydration, were in part 
related to his long standing peripheral 
vascular disease.  It is therefore, my 
opinion that it is plausible that the 
veteran's death was indeed related to his 
military service, specifically, the 
peripheral vascular injury which he 
sustained while in military service.

As this opinion links the veteran's service-connected 
disability to his death, the Board finds that that the 
appellant has submitted a well grounded claim.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death.
is well grounded.  To this extent, the appeal is granted.


REMAND

The Board has found this appellant's claim well grounded.  
The VA has a duty to assist the appellant in development of 
her claim.

The appellant contends that all available medical records 
from the veteran's physicians have not been obtained and 
reviewed by the RO.  Specifically, she indicated that some 
records from Dr. C. Schultz and G. Topetzes, M.D. have not 
been reviewed by the RO.  The statement of the case issued in 
November 1998, does indicate that letters from these two 
physicians were reviewed, but does not indicate that the RO 
reviewed these two physician's files on the deceased.

For these reasons, the Board finds that a remand is 
appropriate to obtain and review clinical records.  
Therefore, this case is REMANDED to the RO for the following 
action:

1.  After obtaining the necessary 
authorization, the RO should contact 
Dr. C. Schultz and Dr. G. Topetzes and 
request all treatment records of the 
veteran, especially those treatment 
records upon which their 1997 letters 
were based.

2.  After the above records, and any 
additional evidence the entire file 
should be referred to an appropriate 
medical specialist to determine whether 
it is at least as likely as not that the 
veteran's service connected varicose 
veins caused or contributed substantially 
or materially to the veteran's death.  
The claims file must be reviewed by the 
medical specialist and the opinions 
provided should reflect that such a 
review was made.

3.  The RO should then review the 
expanded record and determine whether a 
basis exists for granting the appellant's 
claim.  If the RO's determination remains 
adverse to the veteran, then the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_______________________
CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



